Title: To George Washington from William Savage, 25 May 1767
From: Savage, William
To: Washington, George



Sir
Dumfries 25th May 1767

I was cald away last Monday upon Business that I neither foresaw, nor coud postpone, tho. I had appointed both Col. Lee & Mr Payne to be at Alexandria that day, the latter of whom kept himself in Readiness ’till late in the Evening to accompany me—I am obliged to be at next Essex Court upon very Urgent Business which also happens to be Alexandria Court Week & perhaps the following Court I may be disappointed or it may happen not to be Conven[ien]t for the two Gentlemen that I have already proposed for the Counter Security of You & Col. Fairfax to attend—As I am really uneasy ’till I can make You think Yourselves perfectly Indemnifyed I shall propose to You that these 2 Gent. together with one or more of some Note in this County shall Join in a Conditional Bond for the particular Sum that You are already bound for which You may depend shall be properly drawn by some attny & witnessed by two, or more People, I shall inform myself of the exact Sum by examining the Record—This will be very Convenient for me to have done next Monday being our Court day & if You think it Suffic[ient]ly Satisfactory it will be doing me a particular favor—otherwise I shall endeavour (however Inconven[ien]t to myself or others) to attend next Alexandria Court & have the Requisite done. I am Sir Yr most obedt hble Servt

Wm Savage

